Citation Nr: 1333795	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  11-30 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased rating (evaluation) for right knee degenerative joint disease in excess of 10 percent.

2.  Entitlement to an increased rating for left knee degenerative joint disease in excess of 10 percent.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1956 to August 1959.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied increased ratings in excess of 10 percent for degenerative joint disease of the right knee and the left knee.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability may be part and parcel of a rating claim when a claim for TDIU is raised by the record.  During the August 2011 VA examination, the Veteran stated that he retired five years ago and had to quit a subsequent part-time job because of pain due to his (service-connected) knee disabilities.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claims, and has accordingly listed the raised TDIU claim as an issue.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In the October 2011 notice of disagreement and at the August 2011 VA examination, the Veteran reported that his orthopedic specialist recommended bilateral knee replacement surgery.  The last private orthopedic treatment note of record is from Dr. S.L. from Fairview Sports and Orthopedic Care, dated April 30, 2010.  Because VA has notice of outstanding private treatment records that are potentially relevant to the claims on appeal, VA has a duty to obtain these records.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c) (2013).

The Veteran should be afforded a new VA examination of the knees, which should include review by the VA examiner of any relevant records that reflect on the severity of the Veteran's knee disabilities.

Further, as any decision with respect to the claims for increased rating for the service-connected right and left knee disabilities may affect the claim for a TDIU, the claim for a TDIU is inextricably intertwined with the claims for increased ratings.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, adjudication of the TDIU claim is deferred until adjudication of these increased rating claims.

Accordingly, the claims for an increased rating for the service-connected right and left knee disabilities and for a TDIU are REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC should send the Veteran a notice letter on the issue of entitlement to TDIU, and conduct any necessary development.  

2.  After any necessary consent and authorization for release of medical records has been obtained, request treatment records from Dr. S.L. from Fairview Sports and Orthopedic Care dated May 1, 2010 to the present and associate them with the record.  The Veteran should be advised that he may submit any private treatment records to VA in lieu of providing the necessary consent and authorization.
3.  After the completion of the above, schedule the Veteran for a VA knee examination in order to assist in determining the current severity of the left and right knee disabilities.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The relevant documents in the claims file, to include any private orthopedic treatment records, should be reviewed by the VA examiner in connection with the examination.

4.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



